      Case 3:21-cr-01163-GPC Document 17 Filed 04/22/21 PageID.33 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          SOUTHERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                      Case No.       21-cr-1163-GPC
11

12               Plaintiff,                         I N F O R M A T I O N

13                    v.                            Title 26, U.S.C., Secs. 5861(d)
                                                    and 5871 - Possession of
14    BRIAN MATTHEW THIBODE$8,                      Unregistered Silencer;
                                                    Title 26, U.S.C., Sec. 5872 and
15               Defendants.                        Title 28, U.S.C., Sec. 2461(c)-
                                                    Criminal Forfeiture
16

17        The United States Attorney charges:

18                                            Count 1

19        On or about March 26, 2021, within the Southern District of

20 California,      defendant        BRIAN        MATTHEW       THIBODE$8,     did   knowingly

21 and    unlawfully       receive    or      possess       a    silencer/suppressor;        that

22 was    not    registered    to    him     in    the   National    Firearms    Registration

23 and Transfer Record, in violation of Title 26, United States Code,

24 Sections 5861(d) and 5871.

25                                  FORFEITURE ALLEGATIONS

26        Upon     conviction         of      the        offense      alleged        in      this

27 Indictment,     defendant BRIAN MATTHEW THIBODE$8 shall forfeit to the

28 United   States,    pursuant      to    Title     26,    United    States    Code,     Section

     5872; and Title 28,

     *:*:San Diego/Imperial
     4/14/21
     Case 3:21-cr-01163-GPC Document 17 Filed 04/22/21 PageID.34 Page 2 of 2




 1 United States Code, Section 2461(c), all firearms involved in the

 2 commission of the offense, including but not limited to the following:

 3 a silencer/suppressor, a BPRZ102 Glock handgun, an AR-15 style rifle

 4 bearing no serial number, approximately 250 rounds of 9mm ammunition,

 5 approximately 40 rounds of .223 caliber ammunition, approximately 60

 6 rounds of 12-gauge ammunition, approximately 70 rounds of .38 caliber

 7 ammunition, 2 Glock magazines, 2 32-round AR-15 style magazines, a black

 8 holster, and metal pipes.

 9       All pursuant to Title 26, United States Code, Section 5872 and

10 Title 28, United States Code, Section 2461(c).

11 RANDY GROSSMAN
   Acting United States Attorney
12

13 By:
         BRANDON J. KIMURA
14       Assistant U.S. Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
